 

OLIV s {
Case 1:18-cv-06626-ALC-KNF Document 125 Filed | Boce ter: of 2 |
HELE CTROMCAL bY FUT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ie
|e

 

 

 

Company “Rain TV-Channel,” Open Joint Stock
Company “ACCEPT”, and Limited Liability Company
“Comedy TV,” and Kartina Digital GmbH,

Defendants.

Actava TV, Inc., Master Call Communications, Inc., )
Master Call Corporation, and Rouslan Tsoutiev, )
) Index No.: 1:18-cv-06626
Plaintiffs, ) (ALC/KNF)
)
-against- )
)
Joint Stock Company “Channel One Russia Worldwide.” ) [5
Closed Joint Stock Company “CTC Network,” Closed ) SCHEDULING
Jomt Stock Company “New Channel’, Limited Liability _) ORDER NO. 4
)
)
)
)
)
)

 

Counsel for Plaintiffs and Defendants jointly submit the following amended case

management plan and scheduling order, which the parties propose should supersede the

Amended Schedulng Order (ECF No. 120) entered by the Court on July 31, 2019:

1, This case is to be tried to a jury.
2. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) were exchanged on

February 22, 2019 by Plaintiffs, and on March 6, 2019 by Defendants.

3. No additional parties may be joined except with leave of the Court.

4, Amended pleadings may not be filed except with leave of the Court.

5. All fact discovery shall be completed on or before January 6, 2020.

6, Plaintiffs served initial requests for production of documents and interrogatories

on November 1, 2018; and Defendants served initial requests for production of documents and
interrogatories on January 18, 2019.
7. The parties are to conduct discovery in accordance with the Federal Rules of Civil

Procedure and the Local Rules of the Southern District of New York. The following interim
 

Case 1:18-cv-06626-ALC-KNF Document 125 Filed 10/25/19 Page 2 of 2

deadlines may be extended by the parties on consent without application to the Court, provided
that the parties meet the deadline for completing fact discovery set forth in Paragraph 5 above.
a. Depositions shall be completed by January 6, 2020.
i. There is no priority in deposition by reason of a party’s status as a
plaintiff or a defendant.
iL Absent an agreement between the parties or an order from the
Court, non-party depositions shall follow initial party depositions.
b. Requests to Admit shall be served no later than January 20, 2020.
c. The designation of Plaintiff's expert(s) shall be completed by January 13,
2020, followed by the designation of the Defendant’s rebuttal expert(s) by
January 20, 2020.
d. The Initial Report(s) of Plaintiff's expert(s) shall be completed by
January 27,2020, followed by the Defendant’s expert(s)’ rebuttal report(s) by February 10,
2020, and Plaintiff expert’s reply report by February 27, 2020.
e. Expert depositions shall be completed by March 17, 2020.
f, All discovery shall be completed by March 17, 2020.

8. This Court will conduct a telephonic status conference on Febyya ry i%, 2020 at
[D:000- A. Céunsel to Ptajatifisshall nindte-thetelephonitconketepve. The partis

Shek Percticipate in the unfrrence by using Call-in NUmMbEer CFG9)559-F5 land
ACCESS code USL 2532. Bnd
Dated: New York, New York
October 25; 2019
SO ORDERED:

[Ceri esfttranial Fre
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
